Exhibit 10.28
 
PROMISSORY NOTE
 

$750,000     November 13, 2012      
Rochester, New York

 
FOR VALUE RECEIVED, ARISTA POWER, INC. (the “Borrower”), promises to pay to
TMK-ENT, INC. (the “Lender”), or to its order, the principal sum of up to SEVEN
HUNDRED FIFTY THOUSAND U.S. DOLLARS ($750,000) as loaned pursuant to the Credit
Agreement (the “Principal Amount”), together with interest in arrears on the
unpaid principal balance from time to time outstanding from the date hereof
until the entire amount due hereunder is paid in full at the rate(s) provided
below.
 
Terms not defined herein shall have the meaning ascribed to them in that certain
Amended and Restated Credit Agreement, dated November 13, 2012, between the
Lender and the Borrower (the “Credit Agreement”).
 
1.            MATURITY.  The aggregate Principal Amount, together with all
accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of: (i) November 13, 2013 and (ii) the
acceleration of this Note upon the occurrence of a Default.
 
2.            INTEREST.  This Note shall bear interest at a rate of ten percent
(10%) per annum.  Interest shall be calculated on the basis of a year of 365
days for the actual number of days elapsed.  All accrued interest on this Note
shall become a part of the Outstanding Amount; provided, however, that accrued
interest shall not be included in the Outstanding Amount when determining
whether Borrower has exceeded the Maximum Revolving Commitment.  From and after
the occurrence of a Default, the unpaid principal balance of this Note and, to
the extent permitted by law, overdue interest shall bear interest at a rate per
annum equal to five (5%) percent over the then applicable interest rate.
 
3.            WAIVER.  Unless otherwise expressly provided in this Note, the
Borrower, to the extent permitted by applicable law, waives presentment for
payment, protest, and demand, and notice of protest, demand, and/or dishonor and
nonpayment of this Note, notice of any Default under this Note, and all other
notices or demands otherwise required by law that the Borrower may lawfully
waive.
 
4.            MISCELLANEOUS.
 
(a)         Notices.  Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given, delivered
and/or received when (i) presented personally, or (ii) on the day of delivery
via overnight courier to the addressee, addressed to the party to be notified as
follows:
 
(i)          If to Lender, at 5713 Eleni Court, Avon, NY  14414
 
(ii)         If to Borrower, at 1999 Mt. Read Boulevard, Rochester, NY  14615
 
or to such other address as each party designates to the other in the manner
herein prescribed.
 
(b)        Waiver.  No failure to exercise, and no delay in exercising, on the
part of the Lender, any right, power, or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.  The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by law.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)         Amendments.  Any term, covenant, or condition of this Note may be
amended or waived only by written consent of the Borrower and the Lender.
 
(d)         Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict or choice of laws principles.
 
(e)         Transfer; Successors and Assigns.  The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. This Note shall be assignable by the Lender without
the prior written consent of the Borrower. The Borrower may not assign this Note
without prior written consent of the Lender.
 
(f)         Entire Agreement.  This Note and any other agreement or instrument
entered into in connection herewith, including the Loan Documents, contain the
entire agreement of the Borrower and the Lender with respect to the subject
matter hereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 

  TMK-ENT, INC.          
 
By:
        Name:      
Title:
           
ARISTA POWER, INC.
           
By:
       
Name:
     
Title:
 

 
 
3

--------------------------------------------------------------------------------

 